Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SI. Probe secured to wire harness as presented in Fig. 2-4 and [0015-0017].
SII. Wire harness secured to a structural component in Fig. 5-6 and [0018-0019].
SIII. A wire harness with tie elements as shown in Fig. 7-8.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1, 7 and 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
SIII. lacks unity of invention because the groups do not share the same or corresponding technical feature (See Claim 21-22, Fig. 7-8).

Regarding Claim 1. AIRBUS teaches an assembly for securing a first component (40) to a second component (20), the assembly comprising: an attachment bracket having two openings (11) defined therethrough, each of the openings having a closed perimeter; and a tie element (12) extending through the openings, the tie element including  a ( not two) abutment portion (121) each sized relative to the openings to prevent the abutment portions from passing through the openings with at least one of the abutment portions being positioned between the openings. (see AIRBUS, Drawings),  but does not disclose two abutment portions and the abutment portions being positioned on opposite sides of one of the openings. 
Benoit (US4958414) teaches, in Fig. 7, two abutment portions (12’,12’’) and the abutment portions being positioned on opposite sides of one of the openings (Fig. 7).
Regarding Claim 7. Airbus teaches probe and harness assembly, the assembly further comprising: two attachment brackets (11) connected to the probe, each of the attachment brackets having two openings defined therethrough each having a closed perimeter; and for each of the attachment brackets, a tie element extending through the openings and surrounding the harness (40), the tie element includes an abutment portions each sized relative to the openings to prevent the abutment portions from passing through the openings with at least one of the abutment portions being positioned between the openings (see AIRBUS, Drawings), bur does not teach the assembly is a probe and harness one, two abutment portions positioned being positioned on opposite sides of one of the openings, for each of the attachment brackets there is a respective tie element, extending through the opening. 

Benoit teaches two abutment portions positioned being positioned on opposite sides of one of the openings, for each of the attachment brackets (see above) there is a respective tie element (12’,12’’), extending through the opening (Benoit, Fig. 7).
Regarding Claim 14. AIRBUS teaches a method for securing a first component (40) to a second component (20), the method comprising: providing an attachment bracket having two openings (11) defined therethrough, each of the openings having a closed perimeter; inserting a respective tie member (12) through each of the openings; and interconnecting the tie members to surround the first component including positioning abutment portion of the interconnected tie members on opposite sides of one of the openings with at least one of the abutment portions being positioned between the two openings, each of the abutment portions being larger than the openings and unable to pass therethrough (Airbus, Drawings), wherein the attachment bracket is connected to the second component (20), but does not teach positioning two abutment portion of the interconnected tie members on opposite sides of one of the openings .
Benoit teaches, in Fig. 7, two abutment portions (12’,12’’) and the abutment portions being positioned on opposite sides of one of the openings (Fig. 7). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MA/            Examiner, Art Unit 2848

/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848